The opinion of the court was delivered,
by Woodward, J.
Although it was a gross irregularity on the part of the three administrators of Frederick Lorenz, deceased, to sell his large and valuable personal estate to Frederick B. Lorenz, one of their number, by private sale, and in bulk, yet Lothrop, as an execution-creditor of Frederick R. Lorenz, is not the party to complain of it, for he is neither heir nor creditor of the decedent, and claims in this feigned issue under Frederick R. Lorenz, the purchaser at that sale. His position compels him to affirm the validity of that sale. Wightman also claims under Frederick R. Lorenz, so that the manner in which Frederick acquired title is not open to criticism in this case.
Assuming him to have been at one time the bond fide owner of the goods, it is admitted that, on the 4th February 1858, they were sold by the sheriff and bid in by the administrators of F. Lorenz, deceased, to wit, Catherine Lorenz, Frederick R. Lorenz, and James J. Gray. This sale was made on two judgments confessed by Frederick R. to the administrators. Neither the judgments nor the sale are questioned for fraud, and the consequence is that they transferred the title of Frederick R. back again to the three administrators. Nor was the title of the purchasers impaired by their suffering Frederick to carry on business as their agent and under the same sign and trade-mark he had used *304when acting for himself, because the judicial sale was legal notice to all the world of the change of property, and needed no correspondent change of possession and of the indicia of ownership to complete its effect. The answers of the learned judge on this point, and on the effect of the administrators carrying on the business of the decedent, were unexceptionable.
But in what character did the three administrators purchase at the sheriff’s sale — as administrators or as individuals ? Looking at no more of the case than we have on the record, we can not doubt that they purchased in their representative characters, and that the legal effect of the sale was to revest the property in the estate of the decedent. If such were the fact, then, when Lothrop took his execution against Frederick, nearly two years subsequently to the sheriff’s sale to the administrators, he could have no right to seize the goods as the property of Frederick, his debtor. As well might he have attempted to make his money out of any other part of the decedent’s estate. That a creditor whose debtor happens to be an administrator may not levy an execution on goods of the decedent, in the custody of the debtor only for purposes of administration, is a proposition which nobody will question.
And although it was another gross irregularity in the administrators to assign over to Wightman assets which the law required them to administer, yet the assignment would be, as between the immediate parties thereto, sufficient to pass the legal title. It would bind the administrators and all the world, except only heirs and creditors of the decedent. Neither of this class of persons is here to object. Wightman, the apparent owner of the ’property when the issue was formed, was, therefore, properly made the party plaintiff. It is of no moment, in the view we are now taking of the case, that the assignment was made to Wightman after Lothrop’s execution was in the sheriff’s hands, for, upon the assumption that the goods belonged to the dead man’s estate, the execution became no lien, and was no obstacle to the assignment.
But it may be said that the defendant offered to prove that the administrators did not purchase in their representative capacity, but as individuals, and that if they purchased as individuals, a right of property vested in or remained undivested in Frederick R. to at least an undivided portion of the goods. If the bill of exception were so we should be obliged to reverse the judgment, for we cannot agree with what fell from the learned judge in rejecting the offer. If the three purchasers were partners, the interest of Frederick could be seized and sold for his debt, subject to the rights of partnership-creditors, and the fact that the purchaser could not succeed to the possession of the goods, but only to a right of account, would not forbid the levy and sale. *305If the three purchasers were not partners, then Frederick’s interest was seizable like the undivided interest of any tenant in common. But does the bill certify us that any evidence tending to show that the administrators purchased in their individual and not their representative characters was offered ? It tells us that certain proceedings were had in the Orphans’ Court from which this conclusion would follow, and it refers to them with a fro ut the same, but it does not set them forth, nor even furnish us with an outline of them. In this respect the bill is defective, and it is a very important defect in this case, for, without a full exhibition of the Orphans’ Court proceedings, alluded to in the bill, we cannot conceive how they should prove in what character the administrators purchased. If the offer was made to the court below as it is certified to us,‘ it was rightly rejected, not indeed for the reasons assigned below, but because it did not tend to establish any interest whatever in Frederick It. in the goods in question.
The other bill of exception on the rejection of Michael McCullough as a witness is also defective. It sets forth that he was called to the book and that the plaintiff objected to him on the ground of interest; that it was admitted that he was a judgment-creditor of Frederick It. Lorenz, and that the court sustained the objection and rejected the witness. Now we cannot agree that McCullough was disqualified by the fact that he was a creditor of Frederick, for he had no direct interest in the event of this suit, but what was he called to prove ? Anything the loss of an opportunity to prove which was injurious to the defendant ? The bill gives no answer to these questions. We are referred to the appendix of the paper-book for the offer, but the offer is not to be found there. Either in the body of the bill or in the appendix the substance of what McCullough was to prove ought to have been furnished, that we might see wdiether harm had been done-to the defendant by the error of rejecting him.
Thus while both bills of exception afford some ground to believe that the court fell into two technical errors, they contain no evidence that the defendant was injured thereby, and therefore furnish no reason for reversing the judgment.
The judgment is affirmed.